Title: From Benjamin Franklin to ——— Palteau de Veimerange, 17 February 1782
From: Franklin, Benjamin
To: Palteau de Veimerange, ——


Sir
Passy, Feb. 17. 1782.
I received the Letter you did me the honour of writing to me the 14th. Instant, informing me that your Endeavours to find Transports to carry the Goods purchased for the United States had been unsuccessful.
I had myself written to two American Merchants establish’d at Nantes & L’Orient, and have receiv’d very discouraging Answers, Copies of which I enclose.
When the Purchase & Transport of these Goods was resolved, I willingly left the whole Transaction in the Hands of Government, believing that not only the Goods would be bought cheaper, but the Freight agreed for more adventageously by its Officers than by me; expecting however that the Expence for Freight would be added to the Account of the Purchases, to be paid by the United States. Accordingly the Quantities sent in May & June last, amounting to more than two Millions, went in the King’s Transports, & I had not the least Idea that I [It] was expected of me to find Ships to the rest, till I receiv’d your Letter of the 28th. past, otherwise I should long since have endeavoured to procure them. There has even been time to have sent for them from America. I still hope you may be able to find some with whom I may contract for the Service, if not, I see no Remedy. The Goods must remain till another Occasion; for I believe nothing is to be done with Robineau. All in my Power is to order the Alliance to take what she can of them; but that will not be considerable, as those Frigates are not calculated for Burthen, & their Provisions & Water take up most of the Room.
With great Esteem I have the honour to be, Sir, &c—
M. de Veimerange.
